DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers et al. (US 8,944,380) in view of Han et al. (US 5,657,950).
Regarding independent claims 1, 5, 7, 11 and 13: Ehlers teaches an aircraft seat arrangement comprising at least a first (fig. 1: front seat) and a second (fig. 1: middle seat) aircraft seat (3) for being mounted directly one after the other onto a seat rail (c. 7, ℓ. 57-58) which extends along a longitudinal direction of an aircraft cabin (see fig. 7), the seat rail providing a grid of reference mounting positions with a pre-determined grid pitch for mounting at least the first and the second aircraft seat (), 
wherein each of the first and the second aircraft seat comprises: 
(3) having a seating area (see fig. 1) and a backrest (10) extending upwards from the seating area wherein a seat reference point is defined at the connection between the seating area and the backrest (fig. 1: an intersection between the seat and backrest is visible); 
a support (5) supporting the seating structure; and 
one of a first and a second seat rail adapter (9) connected on the support, the first and the second seat rail adapter being configured to mount the support at a reference mounting position (the point at which 9 is fixed to the floor 12) onto the seat rail (c. 7, ℓ. 57-58), 
wherein the first aircraft seat comprises the first seat rail adapter and the second aircraft seat comprises the second seat rail adapter (all seats comprise two affixation devices 9), 
wherein the first seat rail adapter is configured such that the seat reference point of the first aircraft seat is spaced in the longitudinal direction from the reference mounting position at which the first seat rail adapter is connected, by a first distance (fig. 1: the distance between the front affixation device 9 and the base of the backrest on the front seat); 
wherein the second seat rail adapter is configured such that the seat reference point of the second aircraft seat is spaced in the longitudinal direction from the reference mounting position at which the second seat rail adapter is connected, by a second distance (fig. 1: the distance between the front affixation device 9 and the base of the backrest on the middle seat); and 
wherein the first distance differs from the second distance (fig. 1: the base of the backrest in the front seat is closer to the front affixation device than it is in the middle seat or the rear seat) 
such that at least the first and the second aircraft seats, when mounted in the grid onto the seat rail, have a spacing between the respective seat reference points which is not an integer multiple of the grid pitch of the seat rail (c. 5, ℓ. 14-26: “infinitely adjustable positioning” of the seat along the longitudinal axis will result in spacings which do not correspond to integer multiples of the grid pitch).

Han teaches an aircraft seat having first and second seat rail adapters (fig. 3: 9, 10) wherein the second seat rail adapter is structurally different from the first seat adapter (see fig. 3: adapter 9 screws into bracket 8, while adapter 10 pivotally attaches to rear leg 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the seat rail adapters of Ehlers as structurally different adapters as taught by Han for the purpose of matching the particular differing geometries of the front and back legs.
Regarding claims 2 and 8: Ehlers provides the aircraft seat arrangement according to claims 1 and 7, but is silent to the particular details of the seat rail adapters. Han teaches aircraft seats having first (9) and second (10) seat rail adapters which each comprise at least one stud for engaging the seat rail (7) in the grid (see figs. 2-3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the seat rail adapters of Ehlers with studs for engaging the seat rail as taught by Han, for the purpose of engaging the seat rails.
Regarding claims 3 and 9: Ehlers provides the aircraft seat arrangement according to claims 1 and 7, wherein 
the support of each of the first and the second aircraft seat comprises a first connector assembly (6) defining a connecting point which has a distance in the longitudinal direction to the seat reference point, this distance being the same for each of the first and the second aircraft seat (see for example fig. 3: the distance between the base of the backrest 10 and either of the seat-mounted bearings 6 is the same for every seat), and 
each of the first and second seat rail adapter of the first and second aircraft seat comprises a second connector assembly (6) connectable at the connection point to the first connector assembly for connecting the respective one of the first and the second seat rail adapters on the support (see fig. 3: the top and bottom bearings connect via connection rods 5).
Regarding claims 4 and 10: Ehlers provides the aircraft seat arrangement according to claims 1 and 7, wherein 
the support of the first and second aircraft seat comprises a front strut (5) and a back strut (5), and 
each of the first and second seat rail adapters comprises a front (9) and a back (9) seat rail adapter part that are connected to a front and a back strut on the support, respectively (see fig. 3), 
(the reference mounting position can be at the front affixation unit 9).
Regarding claims 6 and 12: Ehlers provides the aircraft seat arrangement according to claims 1 and 7, further comprising: 
a third aircraft seat (fig. 1: aft seat) for being mounted directly after the second aircraft seat onto a seat rail (c. 7, ℓ. 57-58) which comprises: 
a seating structure (3) having a seating area (visible in fig. 1) and a backrest (10) extending upwards from the seating area wherein a seat reference point is defined at the connection between the seating area and the backrest (an intersection is visible between the seat base and the backrest), 
a support (5) supporting the seating structure, and a third seat rail adapter (9) connected on the support, the third seat rail adapter being configured to mount the support at a reference mounting position onto the seat rail (c. 7, ℓ. 57-58).
Ehlers is silent to the particular details of the seat rail adapters. Han teaches aircraft seats having front (9) and aft (10) seat rail adapters which each comprise at least one stud for engaging the seat rail (7) in the grid (see figs. 2-3), wherein the front and aft seat rail adapters are of different types (see fig. 3: the front adapter 9 fixedly engages bracket 8 whereas aft adapter 10 pivotally engages the arm 3). The pivotal mounting of the aft seat rail adapter is part of a system which allows for crash mitigation (c. 3, ℓ. 15-39). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the seat rail adapters of Ehlers with studs for engaging the seat rail as taught by Han, for the purpose of engaging the seat rails. In so doing, the first and third seat rail adapters may be considered as the front seat rail adapters of front and aft seats of Ehlers while the second seat rail adapter may be considered as the aft seat rail adapter of the middle seat of Ehlers such that the first and third seat rail adapters are of a same type and the second seat rail adapter is of a different type.

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive. Applicant has argued (Remarks, pages 7-8) that Ehlers teaches only one type of adapter and therefore fails to teach a second adapter structurally different from the first. However, Han teaches, and is now relied upon for, this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647